Citation Nr: 0109596	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.  

2.  Whether the claimant has legal entitlement to accrued 
benefits.  

3.  Whether the claimant has legal entitlement to nonservice-
connected death pension benefits based on her spouse's 
service.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had pre-war service from December 1, 1941 to 
December 7, 1941, he was in beleaguered status from December 
8, 1941 to April 8, 1942, recognized guerilla service from 
February 3, 1945 to February 16, 1945 and regular Philippine 
Army service from February 17, 1945 to June 10, 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 1999, the RO 
denied service connection for the cause of the veteran's 
death and also determined that the appellant had no legal 
entitlement to accrued benefits or nonservice-connected 
pension.  

One of the issues decided by the RO in September 1999 was 
entitlement to service connection for the cause of the 
veteran's death on a de novo basis.  The claims file 
demonstrates that service connection for the cause of the 
veteran's death was denied in August 1989 and the appellant 
was informed of the decision the same month.  The decision 
became final in August 1990.  38 U.S.C.A. §§ 5104; 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).  A final and binding 
decision shall not be subject to revision on the same factual 
basis except as provided by regulation.  See 38 C.F.R. 
§ 3.105 (2000).  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991); 
Hickson v. West, 12 Vet. App. 247 (1999).In accordance with 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")" ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.  

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is addressed 
in the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1989.

2.  At the time of the veteran's death, no claims were 
pending for any benefits administered by VA.  

3.  The service department has certified that the veteran had 
pre-war service from December 1, 1941 to December 7, 1941, he 
was in beleaguered status from December 8, 1941 to April 8, 
1942, he had recognized guerilla service from February 3, 
1945 to February 16, 1945, and regular Philippine Army 
service from February 17, 1945 to June 10, 1946.



CONCLUSIONS OF LAW

1.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 
(2000).

2.  The basic service eligibility requirements for VA death 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 107, 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.3, 3.8(b), 
3.159(a) (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In March 1974, the Adjutant General of the United States Army 
certified that [redacted], with a service number of 
[redacted], had active duty service as follows: pre-war service 
from December 1, 1941 to December 7, 1941, beleaguered status 
from December 8, 1941 to April 8, 1942, recognized guerilla 
service from February 3, 1945 to February 16, 1945 and 
regular Philippine Army service from February 17, 1945 to 
June 10, 1946.  The veteran was assigned to "C" Company, 
71st Medical Battalion, 71st Division and also to "F" 
Company, 2nd Battalion, 1st Infantry Regiment, BMD, ECLGA.  

The veteran died on February [redacted], 1989 as demonstrated by a 
certificate of death which is dated the same month.  At the 
time of the veteran's death, there were no pending claims for 
VA benefits.  

In March 1989, the appellant submitted a statement wherein 
she claimed entitlement "for whatever benefits due to my 
deceased husband" as the surviving spouse.  

In August 1989, the RO informed the appellant that the 
evidence of record did not show that the veteran died of a 
service-connected condition.  No decision was made regarding 
accrued benefits or nonservice-connected death pension.  

In December 1998, the Adjutant General for the United States 
Army reported that there had been no change in the veteran's 
certified active duty service since the prior certification 
dated in March 1974.  

In January 1999, the appellant submitted her application for 
DIC, death pension and accrued benefits.  

The appellant submitted a letter in September 1999 from the 
National Personnel Records Center that was dated in August 
1999.  The letter indicated that the veteran served as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the Armed Forces of 
the United States from December 1, 1941 to June 10 1946.  The 
letter included the notation that the veteran's service was 
not considered active service in the United States Army.  The 
appellant attached a certification from the Adjutant General 
of the Armed Forces of the Philippines date in April 1998.  
This document shows the veteran served with the USAFFE, "C" 
Company Collecting, 71st Medical Battalion from December 1941 
to June 1946.  

Further documentation from the Philippine Army did not 
include any additional descriptive information pertaining to 
the veteran's periods of service.  


Initial Considerations

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
appellant was notified in the December 1999 statement of the 
case of the criteria used to evaluate claims for nonservice-
connected death pension benefits and in the March 2000 
statement of the case of the criteria used to evaluate claims 
for accrued benefits.  Those are the key issues on appeal.  
The VA also has a duty to obtain evidence in support of the 
appellant's claim.  There is no evidence the appellant could 
submit, however, which would change the outcome of the claim 
for accrued benefits.  A claim for accrued benefits is based 
on the evidence in the file at the time of the veteran's 
death.  38 C.F.R. § 3.1000(a).  With regard to the claim for 
nonservice-connected death pension benefits, the appellant 
has not identified any evidence that has not been associated 
with the claims file that would support her claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  



Whether the Appellant has Legal Entitlement to Accrued 
Benefits.

Criteria and Analysis

An accrued benefits claim is derivative of the veteran's 
claim for service connection, i.e., the claimant's 
entitlement is based on the veteran's entitlement.  
38 U.S.C.A. § 5121 provides direction on how to apply for 
accrued benefits which were "due and unpaid" to the veteran 
at the time of death and to whom the benefits are to be paid.  
Under 38 U.S.C.A. § 5121, therefore, a claimant is only 
entitled to what was properly due the veteran at the time of 
death, but which was unpaid.  Zevalkink v. Brown, 102 F.3d 
1236, 1241 (Fed. Cir. 1996).  

The United States Court of Appeals for the Federal Circuit 
has held that Sections 5101 and 5121, when read together, 
compels the conclusion that, in order for a surviving spouse 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Thus, a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at the time of death, the surviving spouse has no 
claim upon which to derive his or her own application.  
Jones, at 1300.  

As the veteran did not have a claim pending at the time of 
his death in February 1989, the appellant has no legal 
entitlement to accrued benefits.  The Board has carefully 
reviewed the entire record in this case.  However, this is a 
case in which the law is dispositive, and the appeal must 
therefore be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).



Legal entitlement to nonservice-connected death pension 
benefits 

Criteria and Analysis

As set forth above, the service department has certified that 
the veteran's service as follows: pre-war service from 
December 1, 1941 to December 7, 1941, beleaguered status from 
December 8, 1941 to April 8, 1942, recognized guerilla 
service from February 3, 1945 to February 16, 1945 and 
regular Philippine Army service from February 17, 1945 to 
June 10, 1946.  The appellant does not dispute these 
findings.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include disability and death pension benefits authorized by 
chapter 15, title 38 of the U.S. Code.  38 U.S.C.A. § 107(a);  
38 C.F.R. § 3.8(c), (d).

For the purpose of establishing entitlement to pension, 
compensation, DIC, or burial benefits, the VA may accept 
evidence of service submitted by a claimant, such as a DD  
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38  
C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) ninety days creditable service 
based on records from the service department such as 
hospitalization for 90 days for a line of duty disability.  
38 C.F.R. § 3.203(b).  When the claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements discussed above, the VA shall request 
verification of service from the service department.  38  
C.F.R. § 3.203(c).

In this case, none of the material submitted by and on behalf 
of the appellant is sufficient to prove qualifying service on 
the part of her husband.  Thus, VA is bound by the 
certification of the service department showing that her 
husband did not have the requisite military service to 
entitle her to nonservice-connected death pension benefits, 
regardless of her financial need.  The Court has held that 
the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Venturella v. Gober, 10 
Vet. App. 340 (1997); Duro v.  Derwinski, 2 Vet. App. 530 
(1992); see also Dacoron v. Brown,  4 Vet. App. 115 (1993).

As the appellant's husband did not have the requisite service 
to qualify her for VA death benefits, her claim is denied.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  Where the law is 
dispositive, as here, the appellant's claim must be denied 
due to an absence of legal entitlement.  Sabonis v. Brown, 6  
Vet. App. 426 (1994).



ORDER

Entitlement to accrued benefits is denied.  

Entitlement to nonservice-connected death pension is denied.  


REMAND

The appellant has claimed entitlement to service connection 
for the cause of the veteran's death.  There are no service 
medical records associated with the claims file.  In March 
1974, the Adjutant General of the United States Army 
certified that [redacted], with a service number of 
[redacted] was assigned to "C" Company, 71st Medical Battalion, 
71st Division.  His recognized guerilla service was with "F" 
Company, 2nd Battalion, 1st Infantry Regiment, BMD, ECLGA.  It 
was reported that a record of physical examination and 
clinical records were transmitted along with the verification 
of service.  

A memorandum in the claims file includes the notation that 
the veteran's original service medical records were 
"probably included with the original 3101" and that the RO 
suspected that the service medical records were 
"lost/disposed" of because no VA file was created in 1974.  

The RO attempted to locate the missing records on several 
occasions from the Adjutant General of the Army of the 
Philippines.  In July 1999 the Adjutant General of the Army 
of the Philippines reported that no records exists for the 
veteran.  The Board notes, however, that when the information 
was requested from the Adjutant General of the Army of the 
Philippines, the veteran's military unit was identified by 
the RO as the "1st STN HOSP USAFFE."  As noted above, the 
Adjutant General of the United States Army has indicated that 
the veteran served with the "C" Company, 71st Medical 
Battalion, 71st Division and with "F" Company, 2nd Battalion, 
1st Infantry Regiment, BMD, ECLGA.  The Board finds that the 
RO must attempt to obtain the veteran's service medical 
records based on a search that includes the information 
provided by the Adjutant General of the United States Army.  

Accordingly, the issue of entitlement to service connection 
for the cause of the veteran's death is remanded for the 
following development

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the appellant supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to the claim of entitlement to 
service connection for the cause of the 
veteran's death.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the evidence from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the RO should 
secure all outstanding VA treatment 
reports. 

The RO should inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should attempt to secure the 
veteran's service medical records from 
the appropriate sources using the 
information provided by the Adjutant 
General of the United States Army.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and, if not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

5.  After undertaking any additional 
development deemed to be appropriate, the 
RO should then re-adjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death.  


If any benefit requested for which an appeal has been 
perfected remains denied, the appellant should be furnished a 
supplemental statement of the case that includes all evidence 
received since the last supplemental statement of the case.  
The appellant should then be given the opportunity to 
respond.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


 



